 

--------------------------------------------------------------------------------

Exhibit 10.A
 
 

 


EL PASO CORPORATION


6.50% Senior Notes Due 2020




REGISTRATION RIGHTS AGREEMENT




September 24, 2010


To the Dealer Managers listed on
Schedule I hereto


c/o  Credit Suisse Securities (USA) LLC
    Eleven Madison Avenue
    New York, NY 10010-3629


Dear Sirs:
 
El Paso Corporation, a Delaware corporation (the “Company”), has made an offer
to exchange (the “Exchange Offer”) its issued and outstanding 12.000% Senior
Notes due 2013 (the “Outstanding Securities”) for its 6.50% Senior Notes due
2020 (the “Initial Securities”) and cash as set forth in the Offering
Memorandum, dated September 10, 2010 (the “Offering Memorandum”), related
thereto.  The dealer managers listed on Schedule I hereto have severally agreed
to act as dealer managers (the “Dealer Managers”), for the Exchange Offer
pursuant to a dealer manager agreement, dated as of September 10, 2010 (the
“Dealer Manager Agreement”), among the Company and the several Dealer
Managers.  The Initial Securities will be issued pursuant to an Indenture, dated
as of May 10, 1999, between the Company and HSBC Bank USA, National Association,
a national banking association, as successor-in-interest to JPMorgan Chase Bank
(formerly The Chase Manhattan Bank) as trustee (the “Trustee”), as amended and
supplemented by the Sixteenth Supplemental Indenture thereto (the “Sixteenth
Supplemental Indenture,” and the Base Indenture, as amended and supplemented
from time to time (including without limitation pursuant to the Sixteenth
Supplemental Indenture), the “Indenture”).  As an inducement to holders to
tender Outstanding Securities for Initial Securities in the Exchange Offer, the
Company agrees with the Dealer Managers, for the benefit of the holders of the
Initial Securities and the Exchange Securities (as defined below) (collectively
the “Holders”), as follows:
 
1.  Registered Exchange Offer.  The Company shall, at its own cost, prepare and,
not later than 150 days after (or if the 150th day is not a business day, the
first business day thereafter) the date of original issue of the Initial
Securities (the “Issue Date”), file with the Securities and Exchange Commission
(the “Commission”) a registration statement (the “Exchange Offer Registration
Statement”) on an appropriate form under the Securities Act of 1933, as amended
(the “Securities Act”), with respect to a proposed offer (the “Registered
Exchange Offer”) to the Holders of Transfer Restricted Securities (as defined in
Section 6 hereof), who are not prohibited by any law or policy of the Commission
from participating in the Registered Exchange Offer, to issue and deliver to
such Holders, in exchange for the Initial Securities, a like aggregate principal
amount of debt securities (the “Exchange Securities”, and together with the
Initial Securities, the “Securities”) of the Company issued under the Indenture
and identical in all material respects to the Initial Securities (except for the
transfer restrictions relating to the Initial Securities and the provisions
relating to the matters described in Section 6 hereof) that would be registered
under the Securities Act.  The Company shall use its reasonable best efforts to
cause such Exchange Offer Registration Statement to become effective under the
Securities Act within 270 days (or if the 270th day is not a business day, the
first business day thereafter) after the Issue Date and shall keep the Exchange
Offer Registration Statement effective for not less than 30 days (or longer, if
required by applicable law) after the date on which notice of the Registered
Exchange Offer is mailed to the Holders (such period being called the “Exchange
Offer Registration Period”).
 
 
1

--------------------------------------------------------------------------------

 
 
If the Company effects the Registered Exchange Offer, the Company will be
entitled to close the Registered Exchange Offer 30 days after the commencement
thereof provided that the Company has accepted all the Initial Securities
theretofore validly tendered in accordance with the terms of the Registered
Exchange Offer.
 
Following the declaration of the effectiveness of the Exchange Offer
Registration Statement, the Company shall promptly commence the Registered
Exchange Offer (but in any event not later than 40 days after such
effectiveness), it being the objective of such Registered Exchange Offer to
enable each Holder of Transfer Restricted Securities (as defined in Section 6
hereof) electing to exchange the Initial Securities for Exchange Securities
(assuming that such Holder is not an affiliate of the Company within the meaning
of the Securities Act, acquires the Exchange Securities in the ordinary course
of such Holder's business and has no arrangements with any person to participate
in the distribution of the Exchange Securities and is not prohibited by any law
or policy of the Commission from participating in the Registered Exchange Offer)
to trade such Exchange Securities from and after their receipt without any
limitations or restrictions under the Securities Act and without material
restrictions under the securities laws of the several states of the United
States.


The Company acknowledges that, pursuant to current interpretations by the
Commission’s staff of Section 5 of the Securities Act, in the absence of an
applicable exemption therefrom, each Holder which is a broker-dealer electing to
exchange Initial Securities, acquired for its own account as a result of market
making activities or other trading activities, for Exchange Securities (an
“Exchanging Dealer”), is required to deliver a prospectus containing the
information set forth in (a) Annex A hereto on the cover, (b) Annex B hereto in
the “Description of the Exchange Offer” or similar section, and (c) Annex C
hereto in the “Plan of Distribution” section of such prospectus in connection
with a sale of any such Exchange Securities received by such Exchanging Dealer
pursuant to the Registered Exchange Offer.
 
The Company shall use its best efforts to keep the Exchange Offer Registration
Statement effective and to amend and supplement the prospectus contained
therein, in order to permit such prospectus to be lawfully delivered by all
persons subject to the prospectus delivery requirements of the Securities Act
for such period of time as such persons must comply with such requirements in
order to resell the Exchange Securities; provided, however, that (i) in the case
where such prospectus and any amendment or supplement thereto must be delivered
by an Exchanging Dealer or a Dealer Manager, such period shall be the lesser of
180 days and the date on which all Exchanging Dealers and the Dealer Managers
have sold all Exchange Securities held by them (unless such period is extended
pursuant to Section 3(j) below) and (ii) the Company shall make such prospectus
and any amendment or supplement thereto, available to any broker-dealer for use
in connection with any resale of any Exchange Securities for a period of not
less than 90 days after the consummation of the Registered Exchange Offer.


In connection with the Registered Exchange Offer, the Company shall:
 
(a)  provide to each Holder of Initial Securities a copy of the prospectus
forming part of the Exchange Offer Registration Statement, together with an
appropriate letter of transmittal and related documents;
 
(b)  keep the Registered Exchange Offer open for not less than 30 days (or
longer, if required by applicable law) after the date notice thereof is mailed
to the Holders;
 
 
2

--------------------------------------------------------------------------------

 
 
(c)  utilize the services of a depositary for the Registered Exchange Offer with
an address in the Borough of Manhattan, The City of New York, which may be the
Trustee or an affiliate of the Trustee;
 
(d)  permit Holders to withdraw tendered Initial Securities at any time prior to
the close of business, New York time, on the last business day on which the
Registered Exchange Offer shall remain open; and


(e)  otherwise comply with all applicable laws.


As soon as practicable after the close of the Registered Exchange Offer, the
Company shall:


(x)  accept for exchange all the Initial Securities validly tendered and not
withdrawn pursuant to the Registered Exchange Offer;


(y)  deliver to the Trustee for cancellation all the Initial Securities so
accepted for exchange; and
 
(z)  cause the Trustee to authenticate and deliver promptly to each Holder of
the Initial Securities, Exchange Securities equal in principal amount to the
Initial Securities of such Holder so accepted for exchange.
 
The Indenture will provide that the Exchange Securities will not be subject to
the transfer restrictions set forth in the Indenture and that all the Securities
will vote and consent together on all matters as one class and that none of the
Securities will have the right to vote or consent as a class separate from one
another on any matter.


Interest on each Exchange Security issued pursuant to the Registered Exchange
Offer will accrue from the last interest payment date on which interest was paid
on the Initial Securities surrendered in exchange therefor or, if no interest
has been paid on the Initial Securities, from the Issue Date.
 
Each Holder participating in the Registered Exchange Offer shall be required to
represent to the Company that at the time of the consummation of the Registered
Exchange Offer (i) any Exchange Securities received by such Holder will be
acquired in the ordinary course of business, (ii) such Holder will have no
arrangements or understanding with any person to participate in the distribution
of the Exchange Securities within the meaning of the Securities Act, (iii) such
Holder is not an “affiliate,” as defined in Rule 405 of the Securities Act, of
the Company or if it is an affiliate, such Holder will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable, (iv) if such Holder is not a broker-dealer, that it is not
engaged in, and does not intend to engage in, the distribution of the Exchange
Securities and (v) if such Holder is a broker-dealer, that it will receive
Exchange Securities for its own account in exchange for Initial Securities that
were acquired as a result of market-making activities or other trading
activities and that it will be required to acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities.
 
Notwithstanding any other provisions hereof, the Company will ensure that (i)
any Exchange Offer Registration Statement and any amendment thereto and any
prospectus forming part thereof and any supplement thereto complies in all
material respects with the Securities Act and the rules and regulations
thereunder, (ii) any Exchange Offer Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) any prospectus
forming part of any Exchange Offer Registration Statement, and any supplement to
such prospectus, does not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.
 


 
3

--------------------------------------------------------------------------------

 
 
 
2.  Shelf Registration.  If, (i) because of any change in law or in applicable
interpretations thereof by the staff of the Commission, the Company determines
upon the advice of its counsel that it is not permitted to effect a Registered
Exchange Offer, as contemplated by Section 1 hereof, (ii) the Registered
Exchange Offer is not consummated within 315 days after the Issue Date, or (iii)
any Holder (other than any such Holder that is an “affiliate” of the Company)
notifies the Company that it is not eligible to participate in the Registered
Exchange Offer or, in the case of any Holder that participates in the Registered
Exchange Offer, such Holder does not receive freely tradeable Exchange
Securities on the date of the exchange, the Company shall take the following
actions:
 
(a)  The Company shall, at its cost, as promptly as practicable (but in no event
more than 60 days after so required or requested pursuant to this Section 2)
file with the Commission and thereafter shall use its reasonable best efforts to
cause to be declared effective (unless it becomes effective automatically upon
filing) a registration statement (the “Shelf Registration Statement” and,
together with the Exchange Offer Registration Statement, a “Registration
Statement”) on an appropriate form under the Securities Act relating to the
offer and sale of the Transfer Restricted Securities (as defined in Section 6
hereof) by the Holders thereof from time to time in accordance with the methods
of distribution set forth in the Shelf Registration Statement and Rule 415 under
the Securities Act (hereinafter, the “Shelf Registration”) (or if permitted by
Rule 430B under the Securities Act, otherwise designate an existing effective
shelf registration statement as a Shelf Registration Statement relating to the
offer and sale of the Transfer Restricted Securities by the Holders thereof from
time to time); provided, however, that no Holder (other than a Dealer Manager)
shall be entitled to have the Securities held by it covered by such Shelf
Registration Statement unless such Holder agrees in writing to be bound by all
the provisions of this Agreement applicable to such Holder.
 
(b)  The Company shall use its reasonable best efforts to keep the Shelf
Registration Statement continuously effective in order to permit the prospectus
included therein to be lawfully delivered by the Holders of the relevant
Securities, for a period of one year (or for such longer period if extended
pursuant to Section 3(j) below) from the Issue Date or such shorter period that
will terminate when all the Securities covered by the Shelf Registration
Statement (i) have been sold pursuant thereto or (ii) are no longer restricted
securities (as defined in Rule 144 under the Securities Act, or any successor
rule thereof).
 
(c)  Notwithstanding any other provisions of this Agreement to the contrary, the
Company shall cause the Shelf Registration Statement and the related prospectus
and any amendment or supplement thereto, as of the effective date of the Shelf
Registration Statement, amendment or supplement, (i) to comply in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations of the Commission and (ii) not to contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.
 

 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
3.  Registration Procedures.  In connection with any Shelf Registration
contemplated by Section 2 hereof and, to the extent applicable, any Registered
Exchange Offer contemplated by Section 1 hereof, the following provisions shall
apply:
 
(a)  The Company shall (i) furnish to each Dealer Manager, prior to the filing
thereof with the Commission, a copy of the Registration Statement and each
amendment thereof and each supplement, if any, to the prospectus included
therein; (ii) include the information set forth in Annex A hereto on the cover,
in Annex B hereto in the “Description of the Exchange Offer” or similar section
and in Annex C hereto in the “Plan of Distribution” section of the prospectus
forming a part of the Exchange Offer Registration Statement and include the
information set forth in Annex D hereto in the Letter of Transmittal delivered
pursuant to the Registered Exchange Offer; (iii) include within the prospectus
contained in the Exchange Offer Registration Statement a section entitled “Plan
of Distribution,” which shall contain a summary statement of the positions taken
or policies made by the staff of the Commission with respect to the potential
“underwriter” status of any broker-dealer that is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) of Exchange Securities received by such broker-dealer in the
Registered Exchange Offer (a “Participating Broker-Dealer”), whether such
positions or policies have been publicly disseminated by the staff of the
Commission or such positions or policies, in the reasonable judgment of the
Dealer Managers based upon advice of counsel (which may be in-house counsel),
represent the prevailing views of the staff of the Commission; and (iv) in the
case of a Shelf Registration Statement, include in the prospectus included in
the Shelf Registration Statement (or, if permitted by Commission Rule 430B(b),
in a prospectus supplement that becomes a part thereof pursuant to Commission
Rule 430B(f)) that is delivered to any Holder pursuant to Section 3(d) and (f),
the names of the Holders, who propose to sell Securities pursuant to the Shelf
Registration Statement, as selling securityholders.
 
(b)  The Company shall give written notice to the Dealer Managers, the Holders
of the Initial Securities and any Participating Broker-Dealer from whom the
Company has received prior written notice that it will be a Participating
Broker-Dealer in the Registered Exchange Offer (which notice pursuant to clauses
(ii)-(v) hereof shall be accompanied by an instruction to suspend the use of the
prospectus until the requisite changes have been made):
 
(i)  when the Registration Statement or any amendment thereto has been filed
with the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;
 
(ii)  of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information;
 
(iii)  of the issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose, of the issuance by the Commission of a notification of
objection to the use of the form on which the Registration Statement has been
filed, and of the happening of any event that causes the Company to become an
“ineligible issuer,” as defined in Commission Rule 405;
 
 
 
5

--------------------------------------------------------------------------------

 

 
(iv)  of the receipt by the Company or its legal counsel of any notification
with respect to the suspension of the qualification of the Securities for sale
in any jurisdiction or the initiation or threatening of any proceeding for such
purpose; and
 
(v)  of the happening of any event that requires the Company to make changes in
the Registration Statement or the prospectus in order that the Registration
Statement or the prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus, in
light of the circumstances under which they were made) not misleading.
 
(c)  The Company shall make every reasonable effort to obtain the withdrawal at
the earliest possible time, of any order suspending the effectiveness of the
Registration Statement.
 
(d)  The Company shall furnish to each Holder of Initial Securities included
within the coverage of the Shelf Registration, without charge, at least one copy
of the Shelf Registration Statement and any post-effective amendment or
supplement thereto, including financial statements and schedules, and, if the
Holder so requests in writing, all exhibits thereto (including those, if any,
incorporated by reference).  The Company shall not, without the prior consent of
the Dealer Managers, make any offer relating to the Initial Securities that
would constitute a “free writing prospectus,” as defined in Commission Rule 405.
 
(e)  The Company shall deliver to each Exchanging Dealer and each Dealer
Manager, and to any other Holder who so requests, without charge, at least one
copy of the Exchange Offer Registration Statement and any post-effective
amendment thereto, including financial statements and schedules, and, if any
Dealer Manager or any such Holder requests, all exhibits thereto (including
those incorporated by reference).
 
(f)  The Company shall, during the Shelf Registration Period, deliver to each
Holder of Securities included within the coverage of the Shelf Registration,
without charge, as many copies of the prospectus (including each preliminary
prospectus) included in the Shelf Registration Statement and any amendment or
supplement thereto as such person may reasonably request. The Company consents,
subject to the provisions of this Agreement, to the use of the prospectus or any
amendment or supplement thereto by each of the selling Holders of the Securities
in connection with the offering and sale of the Securities covered by the
prospectus, or any amendment or supplement thereto, included in the Shelf
Registration Statement.
 
(g)  The Company shall deliver to each Dealer Manager, any Exchanging Dealer,
any Participating Broker-Dealer and such other persons required to deliver a
prospectus following the Registered Exchange Offer, without charge, as many
copies of the final prospectus included in the Exchange Offer Registration
Statement and any amendment or supplement thereto as such persons may reasonably
request.  The Company consents, subject to the provisions of this Agreement, to
the use of the prospectus or any amendment or supplement thereto by any Dealer
Manager, if necessary, any Participating Broker-Dealer and such other persons
required to deliver a prospectus following the Registered Exchange Offer in
connection with the offering and sale of the Exchange Securities covered by the
prospectus, or any amendment or supplement thereto, included in such Exchange
Offer Registration Statement.
 

 
 
6

--------------------------------------------------------------------------------

 
 
 
(h)  Prior to any public offering of the Securities, pursuant to any
Registration Statement, the Company shall register or qualify or cooperate with
the Holders of the Securities included therein and their respective counsel in
connection with the registration or qualification of the Securities for offer
and sale under the securities or “blue sky” laws of such states of the United
States as any Holder of the Securities reasonably requests in writing and do any
and all other acts or things necessary or advisable to enable the offer and sale
in such jurisdictions of the Securities covered by such Registration Statement;
provided, however, that the Company shall not be required to (i) qualify
generally to do business in any jurisdiction where it is not then so qualified
or (ii) take any action which would subject it to general service of process or
to taxation in any jurisdiction where it is not then so subject.
 
(i)  To the extent that the Exchange Securities are not held in global form in
the name of Cede & Co. as nominee for The Depository Trust Company, the Company
shall cooperate with the Holders of the Securities to facilitate the timely
preparation and delivery of certificates representing the Securities to be sold
pursuant to any Registration Statement free of any restrictive legends and in
such denominations and registered in such names as the Holders may request a
reasonable period of time prior to sales of the Securities pursuant to such
Registration Statement.
 
(j)  Upon the occurrence of any event contemplated by paragraphs (ii) through
(v) of Section 3(b) above during the period for which the Company is required to
maintain an effective Registration Statement, the Company shall promptly prepare
and file a post-effective amendment to the Registration Statement or a
supplement to the related prospectus and any other required document so that, as
thereafter delivered to Holders of the Securities or purchasers of Securities,
the prospectus will not contain an untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading.  The Company shall also promptly provide notice to the
Dealer Managers, the Holders and any known Participating Broker-Dealer of its
determination (which determination shall have been made for a bona fide business
purpose) to suspend the availability of a Registration Statement and the related
prospectus because the continued effectiveness and use of such Registration
Statement and prospectus included therein would require the disclosure of
confidential information or interfere with any acquisition, corporate
reorganization or other material transaction involving the Company or any of its
consolidated subsidiaries (it being understood that such notice may disclose
only the existence of such determination and need not disclose the nature of the
basis therefore, which may be kept confidential for such period as may
reasonably be required for bona fide business reasons).  If the Company notifies
the Dealer Managers, the Holders of the Securities and any known Participating
Broker-Dealer in accordance with paragraphs (ii) through (v) of Section 3(b)
above to suspend the use of the prospectus until the requisite changes to the
prospectus have been made, then the Dealer Managers, the Holders of the
Securities and any such Participating Broker-Dealers shall suspend use of such
prospectus, and the period of effectiveness of the Shelf Registration Statement
provided for in Section 2(b) above and the Exchange Offer Registration Statement
provided for in Section 1 above, as applicable, shall each be extended by the
number of days from and including the date of the giving of such notice to and
including the date when the Dealer Managers, the Holders of the Securities and
any known Participating Broker-Dealer shall have received such amended or
supplemented prospectus pursuant to this Section 3(j).  During the period during
which the Company is required to maintain an effective Shelf Registration
Statement pursuant to this Agreement, the Company will prior to the three-year
expiration of that Shelf Registration Statement file, and use its reasonable
best efforts to cause to be declared effective (unless it becomes effective
automatically upon filing) within a period that avoids any interruption in the
ability of Holders of Securities covered by the expiring Shelf Registration
Statement to make registered dispositions, a new registration statement relating
to the Securities, which shall be deemed the “Shelf Registration Statement” for
purposes of this Agreement.
 
 
 
7

--------------------------------------------------------------------------------

 
 
(k)  Not later than the effective date of the applicable Registration Statement,
the Company will provide a CUSIP number for the Initial Securities or the
Exchange Securities, as the case may be, and provide the applicable trustee with
printed certificates for the Initial Securities or the Exchange Securities, as
the case may be, in a form eligible for deposit with The Depository Trust
Company.
 
(l)  The Company will comply with all rules and regulations of the Commission to
the extent and so long as they are applicable to the Registered Exchange Offer
or the Shelf Registration and will make generally available to its security
holders (or otherwise provide in accordance with Section 11(a) of the Securities
Act) an earnings statement satisfying the provisions of Section 11(a) of the
Securities Act, no later than 45 days after the end of a 12-month period (or 90
days, if such period is a fiscal year) beginning with the first month of the
Company's first fiscal quarter commencing after the effective date of the
Registration Statement, which statement shall cover such 12-month period.
 
(m)  The Company shall cause the Indenture to be qualified under the Trust
Indenture Act of 1939, as amended, in a timely manner and containing such
changes, if any, as shall be necessary for such qualification.  In the event
that such qualification would require the appointment of a new trustee under the
Indenture, the Company shall appoint a new trustee thereunder pursuant to the
applicable provisions of the Indenture.
 
(n)  The Company may require each Holder of Securities to be sold pursuant to
the Shelf Registration Statement to furnish to the Company such information
regarding the Holder and the distribution of the Securities as the Company may
from time to time reasonably require for inclusion in the Shelf Registration
Statement, and the Company may exclude from such registration the Securities of
any Holder that unreasonably fails to furnish such information within a
reasonable time after receiving such request.
 
(o)  The Company shall enter into such customary agreements (including, if
requested, an underwriting agreement in customary form) and take all such other
action, if any, as any Holder of the Securities shall reasonably request in
order to facilitate the disposition of the Securities pursuant to any Shelf
Registration.
 
(p)  In the case of any Shelf Registration, the Company shall (i) make
reasonably available for inspection by the Holders of the Securities, any
underwriter participating in any disposition pursuant to the Shelf Registration
Statement and any attorney, accountant or other agent retained by Holders of a
majority in aggregate principal amount of Securities covered by such Shelf
Registration (the “Majority Holders”) or any such underwriter, all relevant
financial and other records, pertinent corporate documents and properties of the
Company and (ii) cause the Company’s officers, directors, employees, accountants
and auditors to supply all relevant information reasonably requested by the
Holders of the Securities or any such underwriter, attorney, accountant or agent
in connection with the Shelf Registration Statement, in each case, as shall be
reasonably necessary to enable such persons, to conduct a reasonable
investigation within the meaning of Section 11 of the Securities Act; provided,
however, that the foregoing inspection and information gathering shall be
coordinated on behalf of the Dealer Managers by Credit Suisse Securities (USA)
LLC and on behalf of the other parties, by one counsel designated by and on
behalf of such other parties as described in Section 4 hereof.
 
 
 
8

--------------------------------------------------------------------------------

 
 
(q)  In the case of any Shelf Registration, the Company, if requested by any
Holder of Securities covered thereby, shall cause (i) its counsel to deliver an
opinion and updates thereof relating to the Securities in customary form
addressed to such Holders and the managing underwriters, if any, thereof and
dated, in the case of the initial opinion, the effective date of such Shelf
Registration Statement (it being agreed that the matters to be covered by such
opinion shall include, without limitation, the due incorporation and good
standing of the Company and its subsidiaries; the qualification of the Company
and its subsidiaries to transact business as foreign corporations; the due
authorization, execution and delivery of the relevant agreement of the type
referred to in Section 3(o) hereof; the due authorization, execution,
authentication and issuance, and the validity and enforceability, of the
applicable Securities; the absence of material legal or governmental proceedings
involving the Company and its subsidiaries; the absence of governmental
approvals required to be obtained in connection with the Shelf Registration
Statement, the offering and sale of the applicable Securities, or any agreement
of the type referred to in Section 3(o) hereof; the compliance as to form of
such Shelf Registration Statement and any documents incorporated by reference
therein and of the Indenture with the requirements of the Securities Act and the
Trust Indenture Act, respectively; and (A) as of the date of the opinion and as
of the effective date of the Shelf Registration Statement or most recent
post-effective amendment thereto, as the case may be, the absence from such
Shelf Registration Statement and the prospectus included therein, as then
amended or supplemented, and from any documents incorporated by reference
therein and (B) as of an applicable time identified by such Holders or managing
underwriters, the absence from such prospectus taken together with any other
documents identified by such Holders or managing underwriters, in the case
of (A) and (B), of an untrue statement of a material fact or the omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading (in the case of any such incorporated
documents, in the light of the circumstances existing at the time that such
documents were filed with the Commission under the Exchange Act); (ii) its
officers to execute and deliver all customary documents and certificates and
updates thereof requested by any underwriters of the applicable Securities;
(iii) its independent public accountants and the independent public accountants
with respect to any other entity for which financial information is provided in
the Shelf Registration Statement to provide to the selling Holders of the
applicable Securities and any underwriter therefor a comfort letter in customary
form and covering matters of the type customarily covered in comfort letters in
connection with primary underwritten offerings, subject to receipt of
appropriate documentation as contemplated, and only if permitted, by Statement
of Auditing Standards No. 72 and (iv) to provide to the selling Holders of the
applicable Securities and any underwriter therefor, a letter from Ryder Scott
Company, L.P., independent petroleum engineers for the Company, in form and
substance reasonably satisfactory to any underwriter of the applicable
Securities.
 
(r)  In the case of the Registered Exchange Offer, if requested by any Dealer
Manager or any known Participating Broker-Dealer, the Company shall cause (i)
its counsel to deliver to such Dealer Manager or such Participating
Broker-Dealer a signed opinion in the form set forth in Section 10 of the Dealer
Manager Agreement with such changes as are customary in connection with the
preparation of a Registration Statement and sales thereunder and (ii) its
independent public accountants and the independent public accountants with
respect to any other entity for which financial information is provided in the
Registration Statement to deliver to such Dealer Manager or such Participating
Broker-Dealer a comfort letter, in such form as is customary in connection with
the preparation of a Registration Statement and sales thereunder.
 
 
 
9

--------------------------------------------------------------------------------

 
(s)  If a Registered Exchange Offer is to be consummated, upon delivery of the
Initial Securities by Holders to the Company (or to such other person as
directed by the Company) in exchange for the Exchange Securities, the Company
shall mark, or cause to be marked, on the Initial Securities so exchanged that
such Initial Securities are being canceled in exchange for the Exchange
Securities; in no event shall the Initial Securities be marked as paid or
otherwise satisfied.
 
(t)  The Company will use its reasonable best efforts to (a) if the Initial
Securities have been rated prior to the initial sale of such Initial Securities,
confirm such ratings will apply to the Securities covered by a Registration
Statement, or (b) if the Initial Securities were not previously rated, cause the
Securities covered by a Registration Statement to be rated with the appropriate
rating agencies, if so requested by the Majority Holders or by the managing
underwriters, if any.
 
(u)  In the event that any broker-dealer registered under the Exchange Act shall
underwrite any Securities or participate as a member of an underwriting
syndicate or selling group or “assist in the distribution” (within the meaning
of the Conduct Rules (the “Rules”) of the Financial Industry Regulatory
Authority, Inc.) thereof, whether as a Holder of such Securities or as an
underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company will assist such broker-dealer in complying
with the requirements of such Rules, including, without limitation, by (i) if
such Rules, including Rule 2720, shall so require, engaging a “qualified
independent underwriter” (as defined in Rule 2720) to participate in the
preparation of the Registration Statement relating to such Securities, to
exercise usual standards of due diligence in respect thereto and, if any portion
of the offering contemplated by such Registration Statement is an underwritten
offering or is made through a placement or sales agent, to recommend the yield
of such Securities, (ii) indemnifying any such qualified independent underwriter
to the extent of the indemnification of underwriters provided in Section 5
hereof and (iii) providing such information to such broker-dealer as may be
required in order for such broker-dealer to comply with the requirements of the
Rules.
 
(v)  The Company shall use its reasonable best efforts to take all other steps
necessary to effect the registration of the Securities covered by a Registration
Statement contemplated hereby.
 
4.  Registration Expenses.  The Company shall bear all fees and expenses
incurred in connection with the performance of its obligations under Sections 1
through 3 hereof (including the reasonable fees and expenses, if any, of Davis
Polk & Wardwell LLP, counsel for the Dealer Managers, incurred in connection
with the Registered Exchange Offer), whether or not the Registered Exchange
Offer or a Shelf Registration is filed or becomes effective, and, in the event
of a Shelf Registration, shall bear or reimburse the Holders of the Securities
covered thereby for the reasonable fees and disbursements of one firm of counsel
designated by the Majority Holders covered thereby to act as counsel for the
Holders of the Initial Securities in connection therewith.
 
5.  Indemnification.  (a)  The Company agrees to indemnify and hold harmless
each Holder of the Securities, any Participating Broker-Dealer and each person,
if any, who controls such Holder or such Participating Broker-Dealer within the
meaning of the Securities Act or the Exchange Act (each Holder, any
Participating Broker-Dealer and such controlling persons are referred to
collectively as the “Indemnified Parties”) from and against any losses, claims,
damages or liabilities, joint or several, or any actions in respect thereof
(including, but not limited to, any losses, claims, damages, liabilities or
actions relating to purchases and sales of the Securities) to which each
Indemnified Party may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon any untrue statement or alleged untrue statement
of a material fact contained in a Registration Statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus or “issuer free
writing prospectus,” as defined in Commission Rule 433 (“Issuer FWP”), relating
to a Shelf Registration, or arise out of, or are based upon, the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, and shall reimburse,
as incurred, the Indemnified Parties for any legal or other expenses reasonably
incurred by them in connection with investigating or defending any such loss,
claim, damage, liability or action in respect thereof; provided, however, that
(i) the Company shall not be liable in any such case to the extent that such
loss, claim, damage or liability arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration
in reliance upon and in conformity with written information pertaining to such
Holder and furnished to the Company by or on behalf of such Holder specifically
for inclusion therein and (ii) with respect to any untrue statement or omission
or alleged untrue statement or omission made in any preliminary prospectus
relating to a Shelf Registration Statement, the indemnity agreement contained in
this subsection (a) shall not inure to the benefit of any Holder or
Participating Broker Dealer from whom the person asserting any such losses,
claims, damages or liabilities purchased the Securities concerned, to the extent
that a prospectus relating to such Securities was required to be delivered
(including through the satisfaction of the conditions of Commission Rule 172) by
such Holder or Participating Broker Dealer under the Securities Act in
connection with such purchase and any such loss, claim, damage or liability of
such Holder or Participating Broker Dealer results from the fact that there was
not conveyed to such person, at or prior to the time of the sale of such
Securities to such person, an amended or supplemented prospectus or, if
permitted by Section 3(d), an Issuer FWP correcting such untrue statement or
omission or alleged untrue statement or omission if the Company had previously
furnished copies thereof to such Holder or Participating Broker Dealer; provided
further, however, that this indemnity agreement will be in addition to any
liability which the Company may otherwise have to such Indemnified Party.  The
Company shall also indemnify underwriters, their officers and directors and each
person who controls such underwriters within the meaning of the Securities Act
or the Exchange Act to the same extent as provided above with respect to the
indemnification of the Holders of the Securities if requested by such Holders.
 
10

--------------------------------------------------------------------------------

 
 
(b)  Each Holder of the Securities, severally and not jointly, will indemnify
and hold harmless the Company and each person, if any, who controls the Company
within the meaning of the Securities Act or the Exchange Act from and against
any losses, claims, damages or liabilities or any actions in respect thereof, to
which the Company or any such controlling person may become subject under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages, liabilities or actions arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact contained in a
Registration Statement or prospectus or in any amendment or supplement thereto
or in any preliminary prospectus or Issuer FWP relating to a Shelf Registration,
or arise out of or are based upon the omission or alleged omission to state
therein a material fact necessary to make the statements therein not misleading,
but in each case only to the extent that the untrue statement or omission or
alleged untrue statement or omission was made in reliance upon and in conformity
with written information pertaining to such Holder and furnished to the Company
by or on behalf of such Holder specifically for inclusion therein; and, subject
to the limitation set forth immediately preceding this clause, shall reimburse,
as incurred, the Company for any legal or other expenses reasonably incurred by
the Company or any such controlling person in connection with investigating or
defending any loss, claim, damage, liability or action in respect thereof.  This
indemnity agreement will be in addition to any liability which such Holder may
otherwise have to the Company or any of its controlling persons.
 
 
 
11

--------------------------------------------------------------------------------

 
 
(c)  Promptly after receipt by an indemnified party under this Section 5 of
notice of the commencement of any action or proceeding (including a governmental
investigation), such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 5, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve the indemnifying party from any liability
that it may have under subsection (a) or (b) above except to the extent that it
has been materially prejudiced (through the forfeiture of substantive rights or
defenses) by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection  (a) or (b) above.  In case
any such action is brought against any indemnified party, and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel reasonably satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof the
indemnifying party will not be liable to such indemnified party under this
Section 5 for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof.  Notwithstanding the election of the indemnifying
party to assume the defense of such action, such indemnified party shall have
the right to employ separate counsel and to participate in the defense of such
action, and the indemnifying party shall bear the reasonable fees, costs and
expenses of such separate counsel and shall pay such fees, costs and expenses at
least quarterly (provided that with respect to any single action or with respect
to several litigations or proceedings involving substantially similar legal
claims, the indemnifying party shall not be required to bear the fees, costs and
expenses of more than one such counsel in addition to any local counsel) if (i)
in the reasonable judgment of such indemnified party the use of counsel chosen
by the indemnifying party to represent such indemnified party would present such
counsel with a conflict of interest, (ii) the defendants in, or targets of, any
such action include both an indemnified party and the indemnifying party, and
such indemnified party shall have reasonably concluded that there may be legal
defenses available to it or to other indemnified party which are different from
or additional to those available to the indemnifying party (in which case the
indemnifying party shall not have the right to direct the defense of such action
on behalf of the indemnified party), (iii) the indemnifying party shall not have
employed counsel satisfactory to such indemnified party, in the exercise of the
indemnified party’s reasonable judgment, to represent such indemnified party
within a reasonable time after notice of the institution of such action or (iv)
the indemnifying party shall authorize in writing such indemnified party to
employ separate counsel at the expense of the indemnifying party.  No
indemnifying party shall, without the prior written consent of the indemnified
party, effect any settlement of any pending or threatened action in respect of
which any indemnified party is or could have been a party and indemnity could
have been sought hereunder by such indemnified party unless such settlement (i)
includes an unconditional release of such indemnified party from all liability
on any claims that are the subject matter of such action, and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act by or on behalf of any indemnified party.
 
 
 
12

--------------------------------------------------------------------------------

 
 
 
(d)  If the indemnification provided for in this Section 5 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a) or (b)
above, then each indemnifying party shall contribute to the amount paid or
payable by such indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to in subsection (a) or (b)
above (i) in such proportion as is appropriate to reflect the relative benefits
received by the indemnifying party or parties on the one hand and the
indemnified party on the other from the exchange of the Securities, pursuant to
the Registered Exchange Offer, or (ii) if the allocation provided by the
foregoing clause (i) is not permitted by applicable law, in such proportion as
is appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the indemnifying party or parties on
the one hand and the indemnified party on the other in connection with the
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations.  The relative fault of the parties shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the Company on the one hand or
such Holder or such other indemnified party, as the case may be, on the other,
and the parties' relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The amount paid
by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this subsection (d) shall be
deemed to include any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating or defending any action or
claim which is the subject of this subsection (d).  Notwithstanding any other
provision of this Section 5(d), the Holders of the Securities shall not be
required to contribute any amount in excess of the amount by which the net
proceeds received by such Holders from the sale of the Securities pursuant to a
Registration Statement exceeds the amount of damages which such Holders have
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.  For purposes of this paragraph (d), each person,
if any, who controls such indemnified party within the meaning of the Securities
Act or the Exchange Act shall have the same rights to contribution as such
indemnified party and each person, if any, who controls the Company within the
meaning of the Securities Act or the Exchange Act shall have the same rights to
contribution as the Company.
 
(e)  The agreements contained in this Section 5 shall survive the sale of the
Securities pursuant to a Registration Statement and shall remain in full force
and effect, regardless of any termination or cancellation of this Agreement or
any investigation made by or on behalf of any indemnified party.
 
6.  Additional Interest Under Certain Circumstances.  (a)  Additional interest
(the “Additional Interest”) with respect to the Initial Securities shall be
assessed as follows if any of the following events occur (each such event in
clauses (i) through (iii) below a “Registration Default”):


(i)  If the Company fails to file the Exchange Offer Registration Statement with
the Commission on or prior to the 150th day after the Issue Date;
 
(ii)  If the Exchange Offer Registration Statement is not declared effective by
the Commission on or prior to the 270th day after the Issue Date;
 
(iii)  If neither the Registered Exchange Offer is consummated nor, if required
in lieu thereof, the Shelf Registration Statement has not become effective
within 315 days after the Issue Date; or
 
(iv)  If after either the Exchange Offer Registration Statement or the Shelf
Registration Statement is declared (or becomes automatically) effective (A) such
Registration Statement thereafter ceases to be effective during the period
required herein; or (B) such Registration Statement or the related prospectus
ceases to be usable (except as permitted in paragraph (b)) in connection with
resales of Transfer Restricted Securities during the periods specified herein
because either (1) any event occurs as a result of which the related prospectus
forming part of such Registration Statement would include any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein in the light of the circumstances under which they were made
not misleading, (2) it shall be necessary to amend such Registration Statement
or supplement the related prospectus, to comply with the Securities Act or the
Exchange Act or the respective rules thereunder, or (3) such Registration
Statement is a Shelf Registration Statement that has expired before a
replacement Shelf Registration Statement has become effective.
 
 
 
 
13

--------------------------------------------------------------------------------

 
 
Additional Interest shall accrue on the Initial Securities over and above the
interest set forth in the title of the Securities from and including the date on
which any such Registration Default shall occur to but excluding the date on
which all such Registration Defaults have been cured.  Additional Interest shall
accrue at a rate of 0.25% per annum during the 90-day period immediately
following the occurrence of any Registration Default and shall increase to a
maximum of 0.50% per annum thereafter.  Following the cure of all Registration
Defaults, the accrual of Additional Interest on the Initial Securities will
cease and the interest rate will revert to the applicable original rate set
forth in the title of the Securities. In no event shall the Company be obligated
to pay Additional Interest for more than one Registration Default under this
Section 6(a) at any one time.
 
(b)  A Registration Default referred to in Section 6(a)(iv)(B) hereof shall be
deemed not to have occurred and be continuing in relation to a Registration
Statement or the related prospectus if (i) such Registration Default has
occurred solely as a result of (x) the filing of a post-effective amendment to
such Registration Statement to incorporate annual audited financial information
with respect to the Company where such post-effective amendment is not yet
effective and needs to be declared effective to permit Holders to use the
related prospectus or (y) other material events, with respect to the Company
that would need to be described in such Registration Statement or the related
prospectus and (ii) in the case of clause (y), the Company is proceeding
promptly and in good faith to amend or supplement such Registration Statement
and related prospectus to describe such events; provided, however, that in any
case if such Registration Default occurs for a continuous period in excess of 30
days, Additional Interest shall be payable in accordance with the above
paragraph from the day such Registration Default occurs until such Registration
Default is cured.
 
(c)  Any amounts of Additional Interest due pursuant to clause (i), (ii), (iii)
or (iv) of Section 6(a) above will be payable in cash on the regular interest
payment dates with respect to the Initial Securities and to the same persons and
in the same manner as ordinary interest. The amount of Additional Interest will
be determined by multiplying the applicable Additional Interest rate by the
principal amount of the Initial Securities, multiplied by a fraction, the
numerator of which is the number of days such Additional Interest rate was
applicable during such period (determined on the basis of a 360-day year
comprised of twelve 30-day months), and the denominator of which is 360.
 
(d)  “Transfer Restricted Securities” means each Security until (i) the date on
which such Transfer Restricted Security has been exchanged by a person other
than a broker-dealer for a freely transferable Exchange Security in the
Registered Exchange Offer, (ii) following the exchange by a broker-dealer in the
Registered Exchange Offer of a Initial Security for an Exchange Security, the
date on which such Exchange Security is sold to a purchaser who receives from
such broker-dealer on or prior to the date of such sale a copy of the prospectus
contained in the Exchange Offer Registration Statement, (iii) the date on which
such Initial Security has been effectively registered under the Securities Act
and disposed of in accordance with the Shelf Registration Statement, (iv) the
date on which such Initial Security is distributed to the public pursuant to
Rule 144 under the Securities Act or (v) the earliest date that is no less than
two years after the Issue Date on which such Security (except for Securities
held by an affiliate of the Company) may be resold in reliance on paragraph
(b)(1) of Rule144 under the Securities Act.
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
7.  Rules 144 and 144A.  The Company shall use its best efforts to file the
reports required to be filed by it under the Securities Act and the Exchange Act
in a timely manner and, if at any time the Company is not required to file such
reports, it will, upon the request of any Holder of Initial Securities, make
publicly available other information so long as necessary to permit sales of
their securities pursuant to Rules 144 and 144A.  The Company covenants that it
will take such further action as any Holder of Initial Securities may reasonably
request, all to the extent required from time to time to enable such Holder to
sell Initial Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)).  The Company will provide a copy of this
Agreement to prospective purchasers of Initial Securities identified to the
Company by the Dealer Managers upon request.  Upon the request of any Holder of
Initial Securities, the Company shall deliver to such Holder a written statement
as to whether it has complied with such requirements. Notwithstanding the
foregoing, nothing in this Section 7 shall be deemed to require the Company to
register any of its securities pursuant to the Exchange Act.
 
8.  Underwritten Registrations.  If any of the Transfer Restricted Securities
covered by any Shelf Registration are to be sold in an underwritten offering,
the investment banker or investment bankers and manager or managers that will
administer the offering (“Managing Underwriters”) will be selected by the
Majority Holders of such Transfer Restricted Securities to be included in such
offering.
 
No person may participate in any underwritten registration hereunder unless such
person (i) agrees to sell such person's Transfer Restricted Securities on the
basis reasonably provided in any underwriting arrangements approved by the
persons entitled hereunder to approve such arrangements and (ii) completes and
executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements.


9.  Miscellaneous.
 
(a)  Amendments and Waivers.  The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, except by the Company and the written
consent of the Majority Holders of the Securities affected by such amendment,
modification, supplement, waiver or consents.
 
(b)  Notices.  All notices and other communications provided for or permitted
hereunder shall be made in writing by hand delivery, first-class mail, facsimile
transmission, or air courier which guarantees overnight delivery:


(1)  if to a Holder of the Securities, at the most current address given by such
Holder to the Company.


(2)  if to the Dealer Managers;


Credit Suisse Securities (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629
Attention: Tiffany Lundquist


Citigroup Global Markets Inc.
390 Greenwich Street, 4th Floor
New York, New York 10013
Attention: Liability Management Group
 
 

 
 
15

--------------------------------------------------------------------------------

 
Goldman, Sachs & Co.
200 West Street
New York, New York 10282
Attention: Registration Department


BMO Capital Markets Corp.
3 Times Square, 28th Floor
New York, NY 10036
Attention: Thomas Dale, Managing Director


Natixis Bleichroeder LLC
Capital Markets
1345 Avenue of the Americas, 44th Floor
New York, NY 10105


RBS Securities Inc.
600 Washington Boulevard
Stamford, CT 06901
Attention: Debt Capital Markets Syndicate
Fax: 203-873-4534


SG Americas Securities, LLC
1221 Ave. of the Americas
New York, NY 10020


UniCredit Capital Markets, Inc
150 East 42nd Street
New York, NY 10017 USA


with a copy to:


Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Attention: Alan Dean


(3)  if to the Company, at its address as follows:


El Paso Corporation
El Paso Building
1001 Louisiana Street
Houston, Texas 77002
Attention: Robert W. Baker, Executive Vice President and General Counsel
 
 
 
16

--------------------------------------------------------------------------------

 

 
with a copy to:


Locke Lord Bissell & Liddell LLP
600 Travis, Suite 2800
Houston, Texas 77002
Attention: J. Eric Johnson
 
All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; three business days after
being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged by recipient's facsimile machine operator, if sent by facsimile
transmission; and on the day delivered, if sent by overnight air courier
guaranteeing next day delivery.
 
(c)  No Inconsistent Agreements.  The Company has not, as of the date hereof,
entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Holders herein or otherwise conflicts with the provisions hereof.
 
(d)  Successors and Assigns.  This Agreement shall be binding upon the Company
and its successors and assigns.
 
(e)  Counterparts.  This Agreement may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.
 
(f)  Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
(g)  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAWS.
 
(h)  Severability.  If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable, the validity, legality and enforceability of any such provision
in every other respect and of the remaining provisions contained herein shall
not be affected or impaired thereby.
 
(i)  Securities Held by the Company.  Whenever the consent or approval of
Holders of a specified percentage of principal amount of Securities is required
hereunder, Securities held by the Company or its affiliates (other than
subsequent Holders of Securities if such subsequent Holders are deemed to be
affiliates solely by reason of their holdings of such Securities) shall not be
counted in determining whether such consent or approval was given by the Holders
of such required percentage.
 
 

 
 
17

--------------------------------------------------------------------------------

 


    If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement among
the several Dealer Managers and the Company in accordance with its terms.
 
 

 
Very truly yours,
 
 
 
EL PASO CORPORATION
 
 
         
 
By:
/s/ John J. Hopper
     
John J. Hopper
     
Vice President and Treasurer
         


            

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.
 
 
 
 
Credit Suisse Securities (USA) LLC
 
 
 
 
 
By:
/s/ Pablo Mercado
   
Pablo Mercado
   
Director
 





 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 


The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.




CITIGROUP GLOBAL MARKETS INC.
 
 
 
 
 
By:
/s/ Michael Zicari
   
Michael Zicari
   
Managing Director
 

 
 
 

 
 
 

--------------------------------------------------------------------------------

 
The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.
 

 


GOLDMAN, SACHS & CO.
 
 
 
 
 
By:
/s/ Goldman, Sachs & Co.
   
Goldman, Sachs & Co.
 





 
 
 


 
 

--------------------------------------------------------------------------------

 
The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.
 
 


BMO CAPITAL MARKETS CORP.
 
 
 
 
 
By:
/s/ Thomas D. Dale
   
Thomas D. Dale
   
Managing Director
 





 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.
 
 

 
NATIXIS BLEICHROEDER LLC
 
 
 
 
 
By:
/s/ Peter Wysong
   
Peter Wysong
   
Managing Director
 



 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 


The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.




RBS SECURITIES INC.
 
 
 
 
 
By:
/s/ Mark Frenzel
   
Mark Frenzel
   
Vice President
 



 
 


 
 

--------------------------------------------------------------------------------

 
 
 
 
The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.
 

 


SG AMERICAS SECURITIES, LLC
 
 
 
 
 
By:
/s/ David C. Sharp
   
David C. Sharp
   
Managing Director
 



 
 
 
 

--------------------------------------------------------------------------------

 
 

 
The foregoing Registration
Rights Agreement is hereby confirmed
and accepted as of the date first
above written.




UNICREDIT CAPITAL MARKETS, INC.
 
 
 
 
 
By:
/s/ Sambamurty Kambhampati
   
Sambamurty Kambhampati
   
Director
 





 


 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE I
 

 
Dealer Managers
 

 
Credit Suisse Securities (USA) LLC
Citigroup Global Markets Inc.
Goldman, Sachs & Co.
BMO Capital Markets Corp.
Natixis Bleichroeder LLC
RBS Securities Inc.
SG Americas Securities, LLC
UniCredit Capital Markets, Inc
 
 
 
I-1
 

--------------------------------------------------------------------------------

 
 
ANNEX A


 
Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities.  The
Letter of Transmittal states that by so acknowledging and by delivering a
prospectus, a broker-dealer will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.  This Prospectus, as it
may be amended or supplemented from time to time, may be used by a broker-dealer
in connection with resales of Exchange Securities received in exchange for
Initial Securities where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities.  The Company has agreed that, for a period of 180 days after the
Expiration Date (as defined herein), it will make this Prospectus available to
any broker-dealer for use in connection with any such resale.  See “Plan of
Distribution.”
 
 
 
 


A-1
 

--------------------------------------------------------------------------------

 


ANNEX B




 
Each broker-dealer that receives Exchange Securities for its own account in
exchange for Securities, where such Initial Securities were acquired by such
broker-dealer as a result of market-making activities or other trading
activities, must acknowledge that it will deliver a prospectus in connection
with any resale of such Exchange Securities.  See “Plan of Distribution.”




 


B-1
 

--------------------------------------------------------------------------------

 
 
 

 


ANNEX C






PLAN OF DISTRIBUTION
 
Each broker-dealer that receives Exchange Securities for its own account
pursuant to the Exchange Offer must acknowledge that it will deliver a
prospectus in connection with any resale of such Exchange Securities.  This
Prospectus, as it may be amended or supplemented from time to time, may be used
by a broker-dealer in connection with resales of Exchange Securities received in
exchange for Initial Securities where such Initial Securities were acquired as a
result of market-making activities or other trading activities.  The Company has
agreed that, for a period of 180 days after the Expiration Date, it will make
this prospectus, as amended or supplemented, available to any broker-dealer for
use in connection with any such resale.  In addition, until                   ,
20[  ] ,  all dealers effecting transactions in the Exchange Securities may be
required to deliver a prospectus.(1)
 
The Company will not receive any proceeds from any sale of Exchange Securities
by broker-dealers.  Exchange Securities received by broker-dealers for their own
account pursuant to the Exchange Offer may be sold from time to time in one or
more transactions in the over-the-counter market, in negotiated transactions,
through the writing of options on the Exchange Securities or a combination of
such methods of resale, at market prices prevailing at the time of resale, at
prices related to such prevailing market prices or negotiated prices.  Any such
resale may be made directly to purchasers or to or through brokers or dealers
who may receive compensation in the form of commissions or concessions from any
such broker-dealer or the purchasers of any such Exchange Securities.  Any
broker-dealer that resells Exchange Securities that were received by it for its
own account pursuant to the Exchange Offer and any broker or dealer that
participates in a distribution of such Exchange Securities may be deemed to be
an “underwriter” within the meaning of the Securities Act and any profit on any
such resale of Exchange Securities and any commission or concessions received by
any such persons may be deemed to be underwriting compensation under the
Securities Act.  The Letter of Transmittal states that, by acknowledging that it
will deliver and by delivering a prospectus, a broker-dealer will not be deemed
to admit that it is an “underwriter” within the meaning of the Securities Act.
 
For a period of 180 days after the Expiration Date the Company will promptly
send additional copies of this Prospectus and any amendment or supplement to
this Prospectus to any broker-dealer that requests such documents in the Letter
of Transmittal.  The Company has agreed to pay all expenses incident to the
Exchange Offer (including the expenses of one counsel for the Holders of the
Securities) other than commissions or concessions of any brokers or dealers and
will indemnify the Holders of the Securities (including any broker-dealers)
against certain liabilities, including liabilities under the Securities Act.





--------------------------------------------------------------------------------

(1)  In addition, the legend required by Item 502(e) of Regulation S-K will
appear on the back cover page of the Exchange Offer prospectus, if required.
 
 
 


C-1
 

--------------------------------------------------------------------------------

 





ANNEX D






 
□           CHECK HERE IF YOU ARE A BROKER-DEALER AND WISH TO RECEIVE 10
ADDITIONAL COPIES OF THE PROSPECTUS AND 10 COPIES OF ANY AMENDMENTS OR
SUPPLEMENTS THERETO.


Name:  ____________________________________________
Address: ___________________________________________
              ___________________________________________








 
If the undersigned is not a broker-dealer, the undersigned represents that it is
not engaged in, and does not intend to engage in, a distribution of Exchange
Securities.  If the undersigned is a broker-dealer that will receive Exchange
Securities for its own account in exchange for Initial Securities that were
acquired as a result of market-making activities or other trading activities, it
acknowledges that it will deliver a prospectus in connection with any resale of
such Exchange Securities; however, by so acknowledging and by delivering a
prospectus, the undersigned will not be deemed to admit that it is an
“underwriter” within the meaning of the Securities Act.

















 
















D-1


--------------------------------------------------------------------------------

 